614 F.2d 1083
37 Fair Empl. Prac. Cas. (BNA) 1286
Antonio M. GONZALEZ, Plaintiff-Appellee,v.MARKLE MANUFACTURING COMPANY, Defendant-Appellant.
No. 78-2402.
United States Court of Appeals, Fifth Circuit.
March 31, 1980.Rehearing and Rehearing En Banc Denied May 1, 1980.

Appeal from the United States District Court for the Western District of Texas; Dorwin W. Suttle, Judge.
Manitzas, Harris, & Padgett, Inc., James H. Kizziar, Jr., San Antonio, Tex., for defendant-appellant.
Luis M. Segura, Alexander Keller Doss, Jr., San Antonio, Tex., for plaintiff-appellee.
Before BROWN, GEWIN and POLITZ, Circuit Judges.
PER CURIAM:

AFFIRMED.1  See Local Rule 21.2


1
 See Burdine v. Texas Dept. of Community Affairs, 608 F.2d 563, 570 (5th Cir. 1979)
In addition to the attorney's fees heretofore allowed, the District Court shall award the Appellee a reasonable attorney's fee for this appeal.  See Christianburg Garment Co. v. EEOC, 434 U.S. 412, 417, 98 S. Ct. 694, 697, 54 L. Ed. 2d 648, 654 (1978).


2
 See N. L. R. B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966